          Case 9:21-cv-00073-DLC Document 4 Filed 06/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  MARKEL AMERICAN INSURANCE
  COMPANY,                                           CV 21-73-M-DLC-KLD

                       Plaintiff,
                                                      ORDER OF RECUSAL
  vs.

  CLEARVIEW HORIZON, INC.,
  MIKE LINDERMAN, and MICHELE
  MANNING,

                       Defendants.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

              DATED this 11th day of June, 2021.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
